      Case 1-18-44012-ess             Doc 35       Filed 11/16/18    Entered 11/16/18 11:34:39



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:                                                              Case No. 18-44012
         ANTOINETTE MIZRACHI                                        Chapter 7


                                             Debtor.
---------------------------------------------------------------X

                 NOTICE OF MOTION FOR AN ORDER PURSUANT TO
         11 U.S.C. § 362(d) GRANTING RELIEF FROM THE AUTOMATIC STAY

                 PLEASE TAKE NOTICE that a hearing will be held to consider the motion of U.S.
Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, by its attorney Kevin T.
MacTiernan, for an order pursuant to Rule 9014 of the Federal Rules of Bankruptcy Procedure (i)
granting relief from the automatic stay, imposed by 11 U.S.C. § 362(a), pursuant to FRBP 4001, 11
U.S.C. §§ 105(a), 362(d)(1), and 362(d)(2) permitting Movant leave to take any and all action under
applicable state law to exercise its remedies against the property located at 1786 East 2nd Street,
Brooklyn, NY 11223 (hereinafter the "Property"); (ii) granting $350.00 in reasonable attorney's fees
and $181.00 for the filing fee necessary to bring the Motion; and (iii) for such other further and
different relief as may seem just, proper and equitable. The hearing will be held before this Court
as set forth below:

             U.S. Bankruptcy Judge:               Honorable Elizabeth S. Stong

                     U.S. Courthouse:             Conrad B. Duberstein
                                                  U.S. Bankruptcy Courthouse
                                                  271-C Cadman Plaza East
                                                  Brooklyn, NY 11201-1800

              Return Date and Time:               January 10, 2019 at 9:30 am

Dated: November 16, 2018                          Cohn & Roth, LLC
       Mineola, New York
                                                  By:    /s/ Kevin T. MacTiernan
                                                         Kevin T. MacTiernan
                                                  Attorneys for Movant
                                                  100 E. Old Country Road
                                                  Mineola, New York 11501
                                                  (516) 747-3030
      Case 1-18-44012-ess             Doc 35       Filed 11/16/18    Entered 11/16/18 11:34:39




UNITED STATES BANKRUPTCY COURT                                      Hearing Day and Time:
EASTERN DISTRICT OF NEW YORK                                        January 10, 2019 at 9:30 am
---------------------------------------------------------------X
In re:                                                              Case No. 18-44012
         ANTOINETTE MIZRACHI                                        Chapter 7


                                             Debtor.
---------------------------------------------------------------X

                             AFFIRMATION IN SUPPORT OF
                       MOTION FOR RELIEF FROM AUTOMATIC STAY

                 Kevin T. MacTiernan, an attorney admitted to practice before the Eastern District of

New York Bankruptcy Court, hereby affirms under penalty of perjury that:

                 1.       I am an associate with the firm of Cohn & Roth, LLC, the attorneys for U.S.

Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust (hereinafter, "Movant"). I am

familiar with the facts set forth herein based upon information and documentation supplied to me

by Movant. I make this affirmation in support of the motion of Movant for an Order: (i) modifying

and terminating the automatic stay, in place pursuant to § 362(a) of the Title 11 of the United States

Code, to permit Movant to exercise all of its rights and remedies with respect to certain collateral

known as 1786 East 2nd Street, Brooklyn, NY 11223 (hereinafter, the "Property") by virtue of Rules

4001 and 9014 of the Federal Rule of Bankruptcy Procedure and §§ 362(d)(1) and 362(d)(2) of the

Bankruptcy Code; (ii) granting $350.00 in reasonable attorney's fees and $181.00 for the filing fee

necessary to bring the Motion; and (iii) granting Movant such other further and different relief as

may seem just, proper and equitable.

                 2.       The Court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b).
      Case 1-18-44012-ess             Doc 35     Filed 11/16/18     Entered 11/16/18 11:34:39




                  3.      Antoinette Mizrachi (the "Debtor"), for the purpose of securing to Washington

Mutual Bank, FA (hereinafter, the "Original Mortgagee") payment of the principal sum of

$581,250.00, with interest thereon, on or about January 13, 2006, for a valuable consideration,

executed and delivered to the Original Mortgagee a Adjustable Rate Note dated on that day

(hereinafter "Note"), whereby the Debtor undertook and promised to pay to the Original Mortgagee

the principal sum and interest thereon at the rate provided for therein. The Note is annexed hereto

as Exhibit "A".

                  4.      As collateral security for the payment of indebtedness, the Debtor executed and

delivered to the Original Mortgagee a mortgage (hereinafter "Mortgage") dated January 13, 2006 and

recorded with the Office of the City Register of the City of New York in CRFN 2006000074343. The

Mortgage is annexed hereto as Exhibit "B".

                  5.      The Note was endorsed in blank and delivered to Movant. See: Exhibit “A”.

                  6.      The Mortgage was assigned to Movant through a series of assignments. The

assignments are collectively annexed hereto as Exhibit "C".

                  7.      The Mortgage constitutes a lien upon the Property. The Property is the principal

residence of the Debtor.

                  8.      Movant is the present owner and holder of the Note and Mortgage on the

Property.

                   9.      Movant, as holder of the Note and Mortgage, desires to commence or continue

its action to foreclose upon the Mortgage.

                   10.     On July 12, 2018, the Debtor filed a voluntary petition for relief with the

Court pursuant to Chapter 131 of the Bankruptcy Code. By reason of the Debtor having filed the

        1
            The case was thereafter converted to a Chapter 7.
      Case 1-18-44012-ess         Doc 35     Filed 11/16/18      Entered 11/16/18 11:34:39




Petition, Movant, the holder of the Note and Mortgage, is presently stayed from proceeding with any

action under applicable state law to exercise its remedies against the Property.

               11.     Annexed hereto as Exhibit "D" is the Relief from Stay ¯ Real Estate and

Cooperative Apartments (the "Bankruptcy Worksheet"), as required by General Order 347 of this

Court.

               12.     Movant should be granted relief from the Automatic Stay for the following

reasons:

                       (a)     the Debtor has no equity in the Property and the Property is not

               necessary to an effective reorganization, 11 U.S.C. §362(d)(2);

                       (b)     the Debtor's failure to make monthly payments to Movant establishes

               sufficient cause to grant it relief from the Automatic Stay, 11 U.S.C. §362(d)(1); and

                       (c)      the Debtor's lack of equity in the Property and failure to make timely

               payments to Movant has placed it in a position of being inadequately protected, 11

               U.S.C. §362(d)(1).

                             A. LACK OF EQUITY FOR THE ESTATE

               13.     Pursuant to § 362(d)(2) of the Bankruptcy Code, on request of a party-in-

interest and after notice and hearing, the court shall grant relief from the Automatic Stay if "(A) the

debtor does not have equity in such property; and (B) such property is not necessary to an effective

reorganization." See 11 U.S.C. § 362(d)(2)(A)-(B).

               14.     As of November 8, 2018, the Debtor's outstanding balance on the debt owed

to Movant is $987,441.82. See Exhibit "D".
      Case 1-18-44012-ess         Doc 35     Filed 11/16/18      Entered 11/16/18 11:34:39




               15.     Annexed hereto as Exhibit "E" is a copy of a schedule from the Debtor's

Bankruptcy Petition demonstrating that the Property's market value is $550,000.00. Given this

value, the Debtor has no equity in the Property.

               16.     Movant submits that the Property is not necessary for an effective

reorganization as the instant case is a Chapter 7 liquidation.

               17.     Thus, the Court should grant relief from the Automatic Stay because the

Debtor has no equity in the Property and the Property is not necessary for an effective reorganization.

        B. FAILURE TO MAKE REGULAR MONTHLY MORTGAGE PAYMENTS

               18.     Furthermore, § 362(d)(1) of the Bankruptcy Code provides, in pertinent part,

that, on request of a party-in-interest and after notice and hearing, the Court shall grant relief from

the Automatic Stay "for cause". While "cause" is not defined by the Bankruptcy Code, courts have

held that "[a] debtor's failure to make regular mortgage payments as they become due constitutes

sufficient 'cause' to lift the automatic stay." In re Fennell, 495 B.R. 232, 239 (Bankr. E.D.N.Y.

2012); see also In re Schuessler, 386 B.R. 458, 480 (Bankr. S.D.N.Y. 2008) ("This is particularly

true where a debtor lacks the willingness; the current means; or a realistic, near-present ability to

make contractual payments to the secured creditor.").

               19.     Movant has informed our office that the Debtor has failed to make regular

monthly payments as they come due, including late payment charges, inspections and other loan

charges for the months of August 2018 through November 2018. See: Exhibit "D". Thus, Movant

has "cause" for relief from the Automatic Stay pursuant to § 362(d)(1) due to the Debtor failure to

make regular mortgage payments.
      Case 1-18-44012-ess          Doc 35     Filed 11/16/18       Entered 11/16/18 11:34:39




                            C. LACK OF ADEQUATE PROTECTION

                20.     Finally, § 362(d)(1) of the Bankruptcy Code provides that, on request of a

party-in-interest and after notice and hearing, the court shall grant relief from the Automatic Stay for

"cause, including the lack of adequate protection[.]"

                21.     As detailed in Part "B" above, Movant has informed our office that the Debtor

has failed to make regular monthly payments as they come due. See: Exhibit "D". By failing to

make payments to Movant, the Debtor has demonstrated an inability to make the regular payments.

                22.     Furthermore, as detailed above in Part "A", the Mortgage debt now exceeds

the value of the Property it is secured by.

                23.     In light of the Debtor's failure to make regular monthly mortgage payments

and the lack of any equity in the Property, the Movant's security interest in the Property is

inadequately protected and Movant is entitled to relief from the Automatic Stay pursuant to

§362(d)(1) of the Bankruptcy Code.

                                            CONCLUSION

                24.     As a result of the Debtor's default, Movant has been required to protect its

security interest by the filing of this Motion and is therefore entitled to the attorneys fees and costs

of this Motion. Moreover, the mortgage held by Movant provides that the Debtor shall pay to it, all

sums expended by it due to the default, including reasonable attorney's fees. Movant has expended

the following sums in relation to the Motion: $350.00 in reasonable attorneys fees and a $181.00

filing fee.

                25.     It is evident from all of the above that the Movant is entitled to relief from the

Automatic Stay. Accordingly, Movant requests that the Proposed Order, annexed hereto as Exhibit
      Case 1-18-44012-ess          Doc 35     Filed 11/16/18      Entered 11/16/18 11:34:39




"F", be signed as submitted and entered on the docket. The Proposed Order was served on all

interested parties.

                WHEREFORE, it is respectfully requested that an Order be issued vacating the

Automatic Stay by virtue of 11 U.S.C. §§ 362(d)(1) and 362(d)(2) as to Movant; granting Movant,

its agents, assigns or successors in interest leave to take any and all action under applicable state law

to exercise its remedies against the Property; granting attorney fees and costs; and for such other

further and different relief as may seem just, proper and equitable.

Dated: November 16, 2018                                Cohn & Roth, LLC
       Mineola, New York
                                                        By:    /s/ Kevin T. MacTiernan
                                                               Kevin T. MacTiernan
                                                        Attorneys for Movant
                                                        100 E. Old Country Road
                                                        Mineola, New York 11501
                                                        (516) 747-3030
Case 1-18-44012-ess   Doc 35   Filed 11/16/18   Entered 11/16/18 11:34:39
